DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alexander Harrison on 7/15/2022.
The application has been amended as follows: 
Please cancel the following claims:
19. (canceled)

Please amend the following claims:
1. (Currently Amended) A bayonet connector for connecting a filter cartridge or an air supply tube to a respirator, the bayonet connector comprising:
a male part; and
a female part that is selectively coupled to the male part in only one locking position,
wherein the male part comprises a tube having a distal end and a proximal end, the proximal end of the tube terminating in a flange, the tube having two radially- extending lugs formed at axially offset and radially opposing positions on an outer sidewall of the tube adapted to engage with first and second engaging ribs formed at axially offset and radially opposing positions on an interior sidewall of the female part,

wherein the two radially-extending lugs and the first and second engaging ribs being arranged such that during insertion of the male part into the female part:
a first one of the two radially-extending lugs positioned at the distal end of the tube is configured to pass by the first engaging rib corresponding to another one of the two radially-extending lugs, and then to pass behind the second engaging rib corresponding to the first one of the two radially-extending lugs, and
the another one of the two radially-extending lugs is positioned along a length of the tube and away from the distal end of the tube and spaced away from the first one of the two radially-extending lugs, and 
wherein the two radially-extending lugs and the first and second engaging ribs define the only one locking position between the male part and the female part,
wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and
wherein each of the first plane and the second plane are free of other projections.


2. (Currently Amended) A bayonet connector for connecting a filter cartridge or an air supply tube to a respirator, the bayonet connector comprising:
a male part; and
a female part that is selectively coupled to the male part in only one locking position,
wherein the female part comprises a tube having a distal end and a proximal end, the proximal end of the tube terminating in a flange, the tube having two inwardly radially extending lugs formed at axially offset and radially opposing positions on an inner sidewall of the tube adapted to engage with first and second engaging ribs respectively formed at axially offset positions and radially opposing positions on an exterior sidewall of the male part,
wherein the two radially-extending lugs and the first and second engaging ribs being arranged such that during insertion of the male part into the female part:
a first one of the two radially-extending lugs positioned at the distal end is configured to pass by the first engaging rib corresponding to a second one of the two radially-extending lugs \that is positioned along a length of the tube and away from the distal end of the tube and spaced apart from the first one of the two radially- extending lugs, and then to pass behind the first engaging rib corresponding to the first one of the two radially-extending lugs, and 
wherein the two radially-extending lugs and the first and second engaging ribs define the
only one locking position between the male part and the female part, 
wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and
wherein each of the first plane and the second plane are free of other projections.


5. (Currently Amended) The bayonet connector of claim 1, wherein each of the first and second engaging ribs extends circumferentially around a portion of the each have a first angle relative to a center of the 
wherein a remaining portion of the 

wherein the two radially-extending lugs extend circumferentially around the maleto the center of the male
wherein the third angle is less than the second angle.

6. (Currently Amended) The bayonet connector of claim 5, wherein the male and female parts can be rotatably coupled to one another, in use, before and after engaging in the only one locking position, through a range of orientations equal to the second angle [[less]], minus the third angle.

20. (Currently amended) A respirator comprising:
a harness assembly;
an oral nasal unit coupled to the harness assembly via a plate, the plate comprising a pair of wing portions each having an aperture;
a bayonet connector for connecting a pair of filter cartridges to the oral nasal unit, the bayonet connector comprising:
a male part; and 
a female part that is selectively coupled to the male part in only one locking position, wherein the male part comprises a tube configured to extend through the aperture of the wing portion, wherein the tube comprises: a distal end and a proximal end, the proximal end of the tube terminating in a flange, and
two radially-extending lugs formed at axially offset and radially opposing positions on an outer sidewall of the tube adapted to engage with first and second engaging ribs formed at axially offset and radially opposing positions on an interior sidewall of the female part, wherein the two radially-extending lugs and the first and second engaging ribs being arranged such that during insertion of the male part into the female part:
a first one of the two radially-extending lugs positioned at the distal end of the tube is configured to pass by the first engaging rib corresponding to another one of the two radially-extending lugs, and then to pass behind the second engaging rib corresponding to the first one of the two radially-extending lugs, and
the other one of the two radially-extending lugs is positioned along a length of the tube and away from the distal end of the tube and spaced away from the first one of the two radially-extending lugs, and
wherein the two radially-extending lugs and the first and second engaging ribs define the only one locking position between the male part and the female part,
wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and
wherein each of the first plane and the second plane are free of other projections.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a bayonet connector for connecting a filter cartridge comprising: a female part that is selectively coupled to the male part in only one locking position, wherein the male part comprises a tube having two radially- extending lugs formed at axially offset and radially opposing positions on an outer sidewall of the tube, a first one of the two radially-extending lugs positioned at the distal end of the tube is configured to pass by the first engaging rib corresponding to another one of the two radially-extending lugs, and then to pass behind the second engaging rib corresponding to the first one of the two radially-extending lugs, and the another one of the two radially-extending lugs is positioned along a length of the tube and away from the distal end of the tube and spaced away from the first one of the two radially-extending lugs, and wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and wherein each of the first plane and the second plane are free of other projections.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught by the prior art of record.
Similarly the prior art of record fails to disclose a bayonet connector for connecting a filter cartridge comprising: a female part that is selectively coupled to the male part in only one locking position, wherein the female part comprises a tube having a distal end and a proximal end, the tube having two inwardly radially extending lugs formed at axially offset and radially opposing positions on an inner sidewall of the tube, a first one of the two radially-extending lugs positioned at the distal end is configured to pass by the first engaging rib corresponding to a second one of the two radially-extending lugs that is positioned along a length of the tube and away from the distal end of the tube  wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and wherein each of the first plane and the second plane are free of other projections.  These limitations in combination with the rest of the limitations of claim 2 are not reasonably taught by the prior art of record.
The prior art fails to disclose a bayonet connector for connecting a pair of filter cartridges comprising: a female part that is selectively coupled to the male part in only one locking position, wherein the male part comprises a tube, two radially-extending lugs formed at axially offset and radially opposing positions on an outer sidewall of the tube,  a first one of the two radially-extending lugs positioned at the distal end of the tube is configured to pass by the first engaging rib corresponding to another one of the two radially-extending lugs, and the other one of the two radially-extending lugs is positioned along a length of the tube and away from the distal end of the tube and spaced away from the first one of the two radially-extending lugs, 
wherein the first of the two radially extending lugs is positioned in a first plane and the another one of the two radially-extending lugs is positioned in a second plane, and wherein each of the first plane and the second plane are free of other projections. These limitations in combination with the rest of the limitations of claim 20 are not reasonably taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785